         Case 1:19-cv-01648-DGL Document 13 Filed 02/18/21 Page 1 of 7




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

ROBERT T.,
                                                                   DECISION AND ORDER
                                     Plaintiff,
                                                                   19-CV-1648L

                         v.


ANDREW SAUL,
Commissioner of Social Security,

                              Defendant.
________________________________________________



       Plaintiff appeals from a denial of disability benefits by the Commissioner of Social

Security (“the Commissioner”). This action is one brought pursuant to 42 U.S.C. § 405(g) to

review the Commissioner’s final determination.

       On June 5 2016, plaintiff filed an application for a period of disability and disability

insurance benefits, alleging an inability to work since January 1, 2013. His application was

initially denied. Plaintiff requested a hearing, which was held on September 27, 2018 before

Administrative Law Judge (“ALJ”) Mary Mattimore. (Administrative Transcript, Dkt. #6 at 38).

The ALJ issued a decision on October 25, 2018, concluding that plaintiff was not disabled under

the Social Security Act. (Dkt. #6 at 38-48). That decision became the final decision of the

Commissioner when the Appeals Council denied review on October 10, 2019. (Dkt. #6 at 1-3).

Plaintiff now appeals.

       The plaintiff has moved to remand the matter for the calculation and payment of benefits,

or in the alternative for further proceedings (Dkt. #8), and the Commissioner has cross moved for
              Case 1:19-cv-01648-DGL Document 13 Filed 02/18/21 Page 2 of 7




judgment on the pleadings (Dkt. #10), pursuant to Fed. R. Civ. Proc. 12(c). For the reasons set

forth below, the plaintiff’s motion is granted, the Commissioner’s cross motion is denied, and the

matter is remanded for further proceedings.

                                          DISCUSSION

         I.       Relevant Standards

         Determination of whether a claimant is disabled within the meaning of the Social Security

Act requires a five-step sequential evaluation, familiarity with which is presumed. See Bowen v.

City of New York, 476 U.S. 467, 470-71 (1986). The Commissioner’s decision that a plaintiff is not

disabled must be affirmed if it is supported by substantial evidence, and if the ALJ applied the

correct legal standards. See 42 U.S.C. § 405(g); Machadio v. Apfel, 276 F.3d 103, 108 (2d Cir.

2002).

         II.      The ALJ’s Decision

         Here, the ALJ found that the plaintiff – 52 years old on the alleged disability onset date,

with past relevant work as an internal combustion assembler and quality assurance group leader –

had several severe impairments which did not meet or equal a listed impairment. These consisted

of cervical disc displacement, myalgia (pain in a muscle group – the ALJ did not identify which

one), cervical region spondylosis (arthritic degeneration of the cervical spine), chronic low back

spine impairment causing pain, history of right ankle fracture with right ankle pain, post calcaneal

(heel bone) fracture, migraine headaches, and benign prostatic hyperplasia (prostate gland

enlargement).

         After summarizing the evidence of record, the ALJ determined that plaintiff retains the

residual functional capacity (“RFC”) to perform light work, with the ability to frequently climb

ramps, stairs, ladders, ropes and scaffolds, and to stoop, kneel, and crawl. Plaintiff can frequently


                                                  2
          Case 1:19-cv-01648-DGL Document 13 Filed 02/18/21 Page 3 of 7




push, pull and reach bilaterally in all directions, overhead, laterally and in front, and can frequently

finger, handle and feel bilaterally. He is limited to a moderate noise level environment as defined

in Appendix D of the Selected Characteristics of Occupations. (Dkt. #6 at 42).

       When provided with this RFC as a hypothetical at the hearing, vocational expert Timothy

P. Janikowski testified that such an individual could perform plaintiff’s past relevant work as a

quality assurance group leader. (Dkt. #6 at 47). The ALJ accordingly found plaintiff not disabled.

This appeal followed.

       III.    The ALJ’s Assessment of Dr. Cox’s Opinion

       Plaintiff argues that the ALJ failed to properly weigh, or to properly incorporate into her

RFC determination, the opinion of plaintiff’s treating chiropractor, Dr. Daniel Cox.

       The Court agrees. In assessing the medical opinions of record, an ALJ is required to

consider the factors specified by 20 C.F.R. §404.1527, which include: (1) the nature of the

physician’s relationship to the claimant – treating, examining, etc.; (2) the supportability of the

opinion; (3) the consistency of the opinion with other evidence of record; (4) the physician’s area

of specialty, if any; and (5) other relevant factors. Id. While an ALJ need not explicitly “reconcile

. . . every conflicting shred of medical testimony,” the ALJ must explain why portions of relevant

medical opinions beneficial to the plaintiff were disregarded. Dioguardi v. Commissioner, 445

F.Supp.2d 288, 297 (W.D.N.Y. 2006).

       Dr. Cox examined plaintiff and rendered an opinion on March 10, 2018, based on having

treated plaintiff 1-3 times per week for nine weeks. (Dkt. #6 at 101-103). He noted that plaintiff’s

cervical disc herniation with cervicobrachial syndrome (a cervical syndrome with neck pain

radiating from the cervical spine into the upper arm) caused pain, aching, numbness, spasms, and

loss of sensation in plaintiff’s neck and left upper extremity. (Dkt. #6 at 301). Dr. Cox opined that


                                                   3
          Case 1:19-cv-01648-DGL Document 13 Filed 02/18/21 Page 4 of 7




as a result, plaintiff could never lift 50 pounds, rarely lift 20 pounds, occasionally lift 10 pounds,

and frequently lift less than 10 pounds. Plaintiff had “significant” handling and fingering

limitations, could not grasp, turn or twist objects for more than 20% of the workday, could not

perform fine manipulations for more than 15% of the workday, could not reach for more than 5%

of the workday, and was limited to a low stress job which avoided “constant neck positions and use

of the hands,” in order to avoid exacerbation of plaintiff’s symptoms. (Dkt. #6 at 302-303).

        The ALJ assigned “great weight” to Dr. Cox’s opinion to the extent that it identified no

significant standing or walking limitations, but gave “little weight” to his opinion concerning

“upper extremity limitations,” finding such restrictions “wholly unsupported by the record.” (Dkt.

#6 at 46). Specifically, the ALJ found that the plaintiff “frequently has normal upper extremity

strength on examination and intact hand and finger dexterity,” noted that Dr. Cox’s initial

examination of plaintiff in January 2018 had not identified any strength or sensory deficiencies in

plaintiff’s left arm, and stated that although “Dr. Cox’s records indicate that the claimant has some

limited range of motion in his upper extremities and there is tenderness, the claimant largely rates

his pain as five or less on a pain scale of 1 to 10.” (Dkt. #6 at 46).

        I find that the ALJ’s analysis of Dr. Cox’s opinion overlooked relevant evidence of record,

and that the reasons specified by the ALJ for affording “little” weight to the lifting, handling,

fingering and positional limitations Dr. Cox specified were not good reasons. An ALJ may not

“credit evidence that supports administrative findings while ignoring conflicting evidence from

the same source,” and the ALJ’s finding that that plaintiff “frequently” demonstrated normal upper

extremity strength and dexterity overlooks contrary evidence of record, contained in Dr. Cox’s

records and elsewhere. Winter v. Commissioner, 2020 U.S. Dist. LEXIS 83852 at *12 (W.D.N.Y.




                                                   4
           Case 1:19-cv-01648-DGL Document 13 Filed 02/18/21 Page 5 of 7




2020) (quoting Zayas v. Colvin, 2016 U.S. Dist. LEXIS 58134 at *13 (W.D.N.Y. 2016)(collecting

cases)).

       Examinations by Dr. Cox and other treatment providers repeatedly noted abnormal

findings including reduced cervical range of motion, pain radiating into the shoulder blades,

tingling of the fingers, and shoulder and arm pain – associated with rotation of the neck – for which

physical therapy (with a goal of “muscle strengthening and symptom improvement”) and epidural

injections were prescribed. (Dkt. #6 at 337, 339, 340, 341, 345, 346, 359, 360, 362). Indeed, many

of plaintiff’s later treatment visits with neurosurgeon Dr. John Pollina list both neck and left arm

pain as his “chief complaints,” and describe neck pain radiating into the left arm, hand and fingers.

See e.g., Dkt. #6 at 362, 364, 366, 369.

       While the ALJ was correct that the plaintiff was, on at least three occasions, found to have

normal strength or sensation in his left arm, the record suggests that these findings were atypical:

beginning no later than 2017, plaintiff frequently and consistently complained of radiating pain

from his neck, which resulted in sharp pains and weakness in his left shoulder, arm and hand. He

was diagnosed and treated for cervicobrachial syndrome (neck pain radiating into the shoulder and

arm), and imaging studies confirmed abnormalities in plaintiff’s cervical spine, including

mild-to-moderate spondylotic changes and disc protrusions, with moderate-to-severe neural

foraminal stenosis at the C3-C4 level and possible compression of the nerve root. (Dkt. #6 at 304).

Furthermore, to the extent that the ALJ dismissed Dr. Cox’s opinion on the basis that plaintiff rated

his pain as only a “5” on a 10-point scale, the Court notes that plaintiff’s self-reports of pain do not

undermine Dr. Cox’s opinion as to the type and extent of plaintiff’s resulting limitations. Dr. Cox’s

opinion was rendered with full knowledge of plaintiff’s self-reported pain, and was supported by




                                                   5
          Case 1:19-cv-01648-DGL Document 13 Filed 02/18/21 Page 6 of 7




his objective examination findings, which included limited range of motion and numbness in

plaintiff’s cervical spine and left shoulder. (Dkt. #6 at 302).

       Given the appreciable evidence of record testifying to plaintiff’s left upper extremity pain,

weakness and sensory issues, which his physicians associated with plaintiff’s cervical spinal

spondylosis (found by the ALJ to be among plaintiff’s severe impairments (Dkt. #6 at 365)), the

ALJ’s cavalier rejection of Dr. Cox’s opinion as to plaintiff’s lifting, carrying, reaching, handling

and fingering limitations was not supported by good reasons. Remand is therefore necessary in

order for the ALJ to properly weigh Dr. Cox’s opinion, to reassess plaintiff’s exertional and/or

postural limitations, and to determine whether, given the relatively late appearance of left

shoulder-related complaints in the record, those limitations satisfy the durational requirement.

       Nor can the ALJ’s errors be said to be harmless. Given that the lifting limitations specified

by Dr. Cox would prohibit plaintiff from performing a full range of light work, including his past

relevant work as a quality assurance group leader, crediting Dr. Cox’s opinion would have altered

the ALJ’s finding that plaintiff had the RFC to return to that job. (Dkt. #6 at 302: Dr. Cox’s opinion

limiting plaintiff to lifting of 10 pounds occasionally and 20 pounds rarely). See 20 C.F.R.

§404.1567 (light work requires lifting 20 pounds, with frequent lifting of up to ten pounds).



                                          CONCLUSION

       For the foregoing reasons, plaintiff’s motion for judgment on the pleadings (Dkt. #8) is

granted, and the Commissioner’s cross motion (Dkt. #10) is denied.

       The Commissioner’s decision that plaintiff was not disabled is reversed, and the matter is

remanded for further proceedings. Upon remand, the Commissioner is instructed to revisit whether

plaintiff’s severe impairments include cervicobrachial syndrome, to reassess Dr. Cox’s opinion in


                                                  6
          Case 1:19-cv-01648-DGL Document 13 Filed 02/18/21 Page 7 of 7




light of the totality of the evidence of record, and if appropriate, to recontact Dr. Cox or plaintiff’s

other treatment providers for clarification or additional information concerning plaintiff’s

exertional and postural limitations.

       IT IS SO ORDERED.



                                       _______________________________________
                                                 DAVID G. LARIMER
                                               United States District Judge
Dated: Rochester, New York
       February 18, 2021.




                                                   7
